[Cite as State v. Gaddy, 2021-Ohio-637.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




STATE OF OHIO,
                                                          CASE NO. 1-20-41
       PLAINTIFF-APPELLEE,

       v.

GREGORY T. GADDY, JR.,                                    OPINION

       DEFENDANT-APPELLANT.



                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR 2008 0056

                                      Judgment Affirmed

                             Date of Decision: March 8, 2021



APPEARANCES:

        Eric J. Allen for Appellant

        Jana E. Emerick for Appellee
Case No. 1-20-41


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Gregory T. Gaddy, Jr. (“Gaddy”) brings this

appeal from the judgment of the Court of Common Pleas of Allen County denying

his petition for post-conviction relief. On appeal, Gaddy alleges that the trial court

erred by denying the petition without holding an evidentiary hearing and by failing

to prepare and file findings of fact and conclusions of law. For the reasons set forth

below, the judgment is affirmed.

       {¶2} On February 14, 2008, the Allen County Grand Jury indicted Gaddy on

one count of Aggravated Burglary with a firearm specification in violation of R.C.

2911.11(A)(2), a felony of the first degree, and one count of Aggravated Robbery

with a firearm specification in violation of R.C. 2911.01(A)(1), a felony of the first

degree. Doc. 1. A warrant to arrest was issued soon after. Doc. 5. However, due

to Gaddy’s absence from the jurisdiction, he was not arrested until October 16,

2018. Doc. 7. On March 5, 2019, Gaddy filed a pro se motion requesting new

counsel claiming that his counsel was ineffective. Doc. 39. A hearing was held on

the motion. Doc. 64. Upon being questioned by the trial court, Gaddy informed the

trial court that he had changed his mind and wished to withdraw his motion. Id.

       {¶3} On April 3, 2019, Gaddy entered into a negotiated plea of guilty where

he agreed to enter pleas of guilty to the offenses and the State conceded that merger

applied to the two counts. Doc. 80. The trial court accepted the pleas of guilty and



                                         -2-
Case No. 1-20-41


set the matter for sentencing. Doc. 81. On May 6, 2019, prior to sentencing, Gaddy

filed a pro se motion to withdraw his guilty plea due to claimed ineffective

assistance of counsel. Doc. 90. New counsel was appointed for Gaddy and a

hearing was held on the motion. Doc. 98. On May 22, 2019, the trial court overruled

the motion to withdraw the guilty plea. Id. A sentencing hearing was held on May

28, 2019. Doc. 101. The trial court found that the counts merged and the State

elected to proceed on Count 1. Id. The trial court then ordered Gaddy to serve an

aggregate prison term of 13 years and also ordered that the sentence be served

consecutive to the sentences imposed in two other cases. Id. Gaddy filed a notice

of appeal from both the judgment entry of sentence and the denial of the motion to

withdraw the guilty plea due to ineffective assistance of counsel. Doc. 104. New

counsel for the purpose of appeal was appointed by the trial court. Doc. 108.

       {¶4} On the direct appeal, Gaddy alleged that the trial court erred in denying

his motion to withdraw his guilty plea because he was denied the effective assistance

of counsel. State v. Gaddy, 3d Dist. Allen Nos. 1-19-35, 1-19-36, 2020-Ohio-430.

Gaddy alleged that counsel was ineffective by 1) failing to collect hospital records,

and by 2) failing to share discovery. Id. at ¶ 22-24. After reviewing the record, this

Court determine that counsel was not ineffective. Id. at ¶ 25.

       {¶5} On July 30, 2020, Gaddy filed a petition to set aside or vacate a

conviction alleging that he was denied the effective assistance of counsel. Doc. 124.



                                         -3-
Case No. 1-20-41


Gaddy alleged that counsel 1) failed to communicate with him before he entered his

plea of guilty, 2) failed to share discovery, 3) failed to adequately prepare for trial,

and 4) failed to adequately cross-examine the state’s key witness. Id. The trial court

overruled the petition on the grounds of res judicata on August 17, 2020. Doc. 125.

Gaddy filed a timely notice of appeal. Doc. 127. On appeal, Gaddy raises the

following assignments of error.

                             First Assignment of Error

       The trial court abused its discretion in overruling [Gaddy’s]
       petition for post-conviction relief.

                           Second Assignment of Error

       The trial court erred in not holding an evidentiary hearing.

                            Third Assignment of Error

       The trial court failed to prepare and file findings of fact and
       conclusions of law as required by R.C. 2953.21.

As all of these assignment of errors address the denial of a petition for post-

conviction relief, we will address them together.

       {¶6} A petition for post-conviction relief is governed by R.C. 2953.21. Any

person convicted of a criminal offense who claims that there was a denial or

infringement on his rights to such a degree as to render the judgment void or

voidable may file a petition for post-conviction relief. R.C. 2953.21(A)(1)(a)(i).

This petition must be filed within 365 days after the date on which the trial transcript



                                          -4-
Case No. 1-20-41


is filed in the court of appeals in the direct appeal of the judgment of conviction.

R.C. 2953.21(A)(2)(a). The petition must state in the petition all grounds for relief

claimed and any non-stated grounds are waived. R.C. 2953(A)(4).

       (D) * * * Before granting a hearing on a petition filed under
       division (A)(1)(a)(i), (ii), (iii), or (iv) of this section the court shall
       determine whether there are substantive grounds for relief. In
       making such a determination, the court shall consider, in addition
       to the petition, the supporting affidavits, and the documentary
       evidence, all the files and records pertaining to the proceedings
       against the petitioner, including, but not limited to, the
       indictment, the court’s journal entries, the journalized records of
       the clerk of the court, and the court reporter’s transcript. * * * If
       the court dismisses the petition, it shall make and file findings of
       fact and conclusions of law with respect to such dismissal. * * *

       ***

       (F) Unless the petition and the files and records of the case show
       the petitioner is not entitled to relief, the court shall proceed to a
       prompt hearing on the issues even if a direct appeal of the case is
       pending. * * *

       ***

       (H) If the court does not find grounds for granting relief, it shall
       make and file findings of fact and conclusions of law and shall
       enter judgment denying relief on the petition.

R.C. 2953.21.

       {¶7} Here, Gaddy claims that the trial court erred by denying his petition for

post-conviction relief without a hearing and without issuing statements of fact and

conclusions of law. When reviewing the determination of a trial court in reviewing

a petition for post-conviction relief, the standard of review to be used is whether the


                                          -5-
Case No. 1-20-41


trial court abused its discretion. State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-

6679, 860 N.E.2d 77. “An abuse of discretion is more than an error of judgment;

rather it implies that the trial court’s decision was unreasonable, arbitrary, or

capricious.” State v. Thompson, 3d Dist. Henry No. 7-16-10, 2017-Ohio-792, 85

N.E.3d 1108, ¶ 11. When conducting the review, the appellate court may not replace

the judgment of the trial court with that of its own merely because of a disagreement

as to what the outcome should have been. Id.

       {¶8} Gaddy claims in his petition that he was denied the effective assistance

of counsel before he entered his guilty pleas and thus he should be allowed to

withdraw his guilty pleas. However, a review of the record shows that Gaddy raised

the issue of ineffective assistance of counsel before the trial court and was given a

full hearing on it. In his direct appeal, Gaddy challenged the trial court’s denial of

his motion to withdraw his guilty plea due to ineffective assistance of counsel and

his request for new counsel. The issues raised in this appeal are very similar to those

raised on direct appeal. This Court has already determined that Gaddy was not

denied the effective assistance of counsel.

       Gaddy also claimed that his trial counsel failed to share discovery
       with him—specifically that the State had a 9-1-1 call from the
       victim and DNA testing results from the crime scene. Gaddy
       argued that his lack of familiarity with the prosecution's evidence
       coupled with his dissatisfaction with his trial counsel's cross-
       examination of one of the victims led him to conclude that he had
       no choice but to plead guilty to the aggravated burglary and
       aggravated robbery charges and firearm specifications after the


                                         -6-
Case No. 1-20-41


      first day of trial rather than allowing the case to be decided by a
      jury. Gaddy stated his pleas were tendered out of “pure emotion”
      to avoid a longer prison term. (Id. at 9).

      However, on cross-examination, Gaddy admitted that trial
      counsel shared the DNA results and other discovery evidence with
      him prior to trial. Gaddy nevertheless continued to express
      dissatisfaction with the chosen trial strategy and tactics of trial
      counsel. Notably, the transcript from the first day and a half of
      trial fails to substantiate Gaddy's claims that his trial counsel's
      performance was deficient. Moreover, the record indicates that
      once Gaddy stated his desire to enter into a plea agreement, trial
      counsel competently negotiated for a plea deal that involved the
      State conceding to a merger of the offenses, which reduced
      Gaddy's maximum prison time exposure by half.

      As a result, we find that Gaddy has failed to establish that trial
      counsel performed deficiently while representing him in this
      matter and thus has failed to substantiate his ineffective assistance
      of counsel claim.

Gaddy, supra at ¶ 23-25.

      {¶9} Pursuant to the doctrine of res judicata, a convicted defendant who was

represented by counsel may not raise in any proceeding, except a direct appeal, any

defense or any claimed lack of due process that was raised or could have been raised

by the defendant at trial. State v. Reynolds, 3d Dist. Putnam No. 12-01-11, 2002-

Ohio-2823, ¶ 14. “Furthermore, a defendant’s failure to appeal a judgment of

conviction bars as res judicata any subsequent attempt to litigate issues that could

have been raised on direct appeal.” Id. “More simply put, claims that were or could

have been raised at trial or on direct appeal are not permitted in a post-

conviction review.” Id. at ¶ 15. Here, Gaddy is arguing in his petition the same


                                        -7-
Case No. 1-20-41


issues that he argued on direct appeal. As this court has already overruled those

objections, the doctrine of res judicata prevents them from being relitigated. Thus,

there were not substantive grounds for granting the petition, so the trial court did

not err in denying it. The first assignment of error is overruled.

       {¶10} Gaddy also argues that the trial court should have held an evidentiary

hearing before denying his petition. A trial court may dismiss a petition for post-

conviction relief without a hearing where the doctrine of res judicata bars the

consideration of the claims made in the petition. Sate v. Lawson, 103 Ohio App.3d

307, 313, 659 N.E.2d 362 (12th Dist. 1995). The language in R.C. 2953.21 provides

that an evidentiary hearing is only necessary if there are substantive claims to be

reviewed.    As the trial court correctly determined that res judicata barred

consideration of Gaddy’s substantive claims, the trial court was authorized by

statute to rule without holding an evidentiary hearing. The second assignment of

error is thus overruled.

       {¶11} Finally, Gaddy claims that the trial court erred by not making findings

of fact and conclusions of law. This court agrees that the statute requires the trial

court to do so. This court also acknowledges that the trial court did not specifically

file a document labelled findings of fact and conclusions of law. However, there is

no requirement in the statute that the document be so labelled. A review of the

record shows that the trial court’s judgment entry denying the petition fully set forth



                                         -8-
Case No. 1-20-41


the facts, the law, and appropriately applied the law to the facts. Thus, the trial court

did, in effect, file findings of fact and conclusions of law. The third assignment of

error is overruled.

       {¶12} Having found no error prejudicial to the appellant, the judgment of the

Court of Common Pleas of Allen County is affirmed.

                                                                   Judgment Affirmed

ZIMMERMAN and MILLER, J.J., concur.

/hls




                                          -9-